BRICKELL, C. J.
A bill of exceptions must clearly and affirmatively show the error of which the party excepting complains. The bill is construed most strongly against the party taking it; and when it admits of a reasonable construction, which will free the rulings of the court from error, that construction must be adopted. The replication put in issue the fact of filing the claims, relied on as sets-off, in the Court of Probate, within nine months after the estate was declared insolvent. The declaration and decree of insolvency was shown to have been made more than nine months before the plea of set-off and the replication to it were filed, and the bill of exceptions is silent as to the filing of the set-off. A claim against an insolvent estate, which has not been filed in the Court of Probate, within the time required by law, is not available as a set-off in an action brought by the administrator. — Bell v. Andrews, 34 Ala. 538. It can not be affirmed, from the bill of exceptions, that the exclusion of the sets-off by the Circuit Court was not upon the ground of the failure to file them in the Court of Probate, whereby, whatever may have been their dignity, or however meritorious the consideration, they were forever barred. The judgment is affirmed.